DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
This application has been examined on a “Request for Consideration of an Information Disclosure Statement Filed After Payment of the Issue Fee Under the QPIDS Program” filed on 04/15/2021.

Information Disclosure Statement
The IDS filed on 04/15/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Allowable Subject Matter
Claims 1-13 are allowable.
Claim 1 is allowable because prior art of record taken alone or in combination, fails to disclose or render obvious an eyeglass frame shape measurement device, 
Claims 2-12 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 13 is allowable because prior art of record taken alone or in combination, fails to disclose or render obvious a non-transitory computer readable recording medium storing an eyeglass frame shape measurement program executed in an eyeglass frame shape measurement device that measures a shape of an eyeglass frame, and includes: a controller, comprising a processor, a memory, and the measurement programming having a control section; and a change section comprising a translational motor drive for translational movement and a rotation motor drive for rotational movement; wherein: the eyeglass frame shape measurement program being executed by the processor of the eyeglass frame shape measurement device to cause the eyeglass frame shape measurement device to perform: a control step of controlling the change section configured to change a light receiving position of the reflected light flux to change the light receiving position of the reflected light flux of the groove of the rim such that the 

Farcy et al (US 2002/0041357 A1) is the closest prior art reference to the Applicant’s claimed invention.  However Farcy et al does not teach of an eyeglass frame shape measurement device, comprising: an eyeglass frame shape measurement device, comprising: a controller, comprising a processor, a memory and programming having a control section; and a change section comprising a translational motor drive for translational movement and a rotation motor drive for rotational movement wherein: the change section is configured to change a light receiving position of the reflected light flux; and 2the control section is configured to control the change section to change the light receiving position of the reflected light flux.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886